Citation Nr: 1812491	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, categorized as degenerative joint disease (DJD).  

3.  Entitlement to a disability rating in excess of 10 percent for left knee DJD.  

4.  Entitlement to a disability rating in excess of 30 percent for tinea versicolor and tinea pedis prior to May 17, 2016, and in excess of 60 percent from that date.  

5.  Entitlement to a grant of total disability based on individual unemployability (TDIU) at a date earlier than March 21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1993.  

These matters come before the Board of Veterans' Appeals on appeal from May 2009, June 2009, January 2013, May 2014, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2015.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in March 2016 when it granted the reopening of the hypertension service connection claim, and then remanded the underlying claim, as well as the remaining claims, for further development to the RO.  The RO has completed the requested development and returned the case to the Board for appellate review.  

In the July 2016 decision, the RO granted an increase to 60 percent from May 17, 2016 for the Veteran's tinea pedis and tinea versicolor disability (rated as dermatitis); however as this does not represent the maximum available benefit for entire appeal period, this issue is still on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  The skin disability is rated at 30 percent prior to May 17, 2016.  This issue has been framed on the title page to reflect the changes.  

Although the Veteran expressed intent to dismiss the claim for an earlier entitlement date for TDIU in an August 2016 phone call to VA, he did not expressly withdraw his claim in writing (and did not testify as to this at the November 2015 hearing on this issue.)  Consequently, the Board finds that it has retained jurisdiction to decide the claim for an earlier effective date for TDIU.  38 C.F.R. § 20.204(a).  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset in service or develop within one year of release from active duty, and was not proximately due to a service-connected psychiatric disability.  

2.  The Veteran's right knee disability shows no objective evidence of instability, and has manifested in symptoms of, at worst, extension to zero degrees, flexion to more than 60 degrees, and no ankylosis.  

3.  The Veteran's left knee disability shows no objective evidence of instability, and has manifested in symptoms of, at worst, extension to zero degrees, flexion to more than 60 degrees, and no ankylosis.  

4.  Prior to May 17, 2016, the Veteran's tinea pedis and tinea versicolor manifested with no scarring or disfigurement, and at worst between 5 and 20 percent of total body affected with no exposed areas affected.  From that date, the Veteran's skin condition affected at least 40 percent of total body area with no scarring or disfigurement.  The Veteran used topical creams and no corticosteroids or immunosuppressive drugs.  

5.  The Veteran is not shown to have been unemployable prior to March 21, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).  

2.  The criteria for a disability rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).  

3.  The criteria for a disability rating in excess of 10 percent for left knee DJD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).  

4.  For the period prior to May 17, 2016, the criteria for a disability rating in excess of 30 percent for a skin disability of tinea pedis and tinea versicolor have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DC 7820-7806 (2017).  

5.  For the period from May 17, 2016, the criteria for a disability rating in excess of 60 percent for a skin disability of tinea pedis and tinea versicolor have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DCs 7820-7806 (2017).  

6.  The criteria are not met for a grant of TDIU at an earlier effective date than March 21, 2013.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Service Connection 

Initially, the Board notes that the Veteran is service-connected for panic disorder at 50 percent.  The Veteran contends that either as a direct result of service, or as a result of his service-connected psychiatric disorder, he developed hypertension.  After a review of the evidence, the Board finds that service connection for hypertension is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran's STRs do not contain complaints of or treatment for high blood pressure.  The Veteran's entrance examination contains no complaints of high blood pressure.  In 1976, the Veteran had an episode of tachycardia, but showed no documented treatment for or diagnosis of hypertension at that time or later in active service.  A mid-career medical examination in December 1984 showed a blood pressure reading of 110/80.  The Veteran's separation examination in April 1993 showed a reading of 118/84.  

Post-service, the Veteran's records show he has a current diagnosis of hypertension, which, from the available records, appeared in 1997, about four years after release from active duty.  The Veteran had a medical examination in April 1994, one year after discharge from active duty, the blood pressure readings documented were: 130/80, 140,80, and 130/80.  The Veteran's medical records show blood pressure readings of 172/114 in August 1997, 162/104 in August 1999, and 157/101 in August 2000.  The Veteran takes prescription medication to control his hypertension.  

At the April 2016 VA examination, the examiner confirmed a diagnosis of hypertension controlled by medication.  The examiner opined that the Veteran's hypertension was not less likely than not incurred in active service noting that the Veteran's service treatment records (STRs) showed one reading of a diastolic blood pressure of 94 and one of systolic at 164 which then decreased to 150 with observation.  The examiner also opined that the Veteran's hypertension was less likely than not related to the Veteran's service-connected psychiatric illness.  The examiner noted that, although the Veteran's blood pressure may increase when he has episodes of anxiety, hypertension is a permanent resetting of the baseline vascular tree, related to genetics, family history, diet, smoking, and other lifestyle problems.  Additionally, the examiner noted that the accepted medical literature does not support that a psychiatric illness can cause permanent hypertension.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's hypertension claim that he developed hypertension in service, or later on as a result of his service-connected psychiatric disorder.  While the Veteran is competent to describe symptoms related to hypertension, whether the condition relates to his service, or to another medical condition, is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his hypertension relates to service, either directly, or due to a psychiatric condition, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the most probative and persuasive evidence is against finding that the Veteran's current hypertension is related to service, either directly or due to a service-connected psychiatric condition, service connection is denied.  As the preponderance of the evidence is against the Veteran's hypertension claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




II.  Increased Ratings  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

	a.  Right knee and left knee disability  

The Veteran is currently rated at 10 percent for a left knee disability, and 10 percent for a right knee disability, each categorized as degenerative joint disease, under DC 5260.  For the reasons set forth below, the Board finds that a 10 percent disability evaluation most approximates the Veteran's condition for each knee.  

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5260 (2017).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5261 (2017).  

At a June 2013 VA examination, the Veteran's right knee showed flexion to 125 degrees and full extension to zero degrees.  The left knee also showed flexion to 125 degrees and full extension to zero degrees.  After repetitive motion testing, there was no additional loss of range of motion.  The Veteran tested at full muscle strength for both knees and reported no pain.  All joint stability testing for both knees was normal.  The Veteran reported he used a brace regularly and a cane to walk.  

At the November 2015 hearing, the Veteran reported that he used a brace for his knees and used a cane to walk.  The Veteran reported symptoms in his knees of popping and instability.  The Veteran reported that his knees are painful, and although he has not had surgery on his knees, that option has come up in conversation with medical providers.  

The Veteran was afforded another VA examination in April 2016.  The Veteran's right knee showed flexion to 110 degrees and full extension to zero degrees.  The examiner noted there was pain on motion but not functional loss as a result.  The Veteran's left knee showed flexion to 100 degrees and full extension to zero degrees.  The examiner noted that there was pain on movement which limits range of motion.  After repetitive testing, the Veteran's range of motion for both knees remained the same.  The examiner noted no muscle atrophy and the Veteran tested at full muscle strength for both knees.  There was no ankylosis.  There was no joint instability on objective testing.  The April 2016 examiner noted that, while the Veteran reported pain which can result from degenerative joint disease in the knee, the X-rays from January 2011 and June 2013 showed minimal degenerative changes in the Veteran's knees such that the "objective evidence is disproportional to the Veteran's expressed pain and limitation of the" knees.  Additionally, the examiner noted that the Veteran's complaints of falling down because of his knees giving out were likely due to patellofemoral dysfunction rather than true knee instability.  The objective findings did not support a diagnosis of knee instability in either knee.  

As the Veteran's medical records from this period show his right knee flexion was manifested at worst to 110 degrees, and extension was normal, a noncompensable rating would normally be assigned, but because the Veteran has had a compensable rating of 10 percent for his right knee disability already, he has been compensated appropriately for any reported painful motion.  38 C.F.R. § 4.59.  

As the Veteran's medical records from this period show his left knee flexion was manifested at worst to 100 degrees, and extension was normal, a noncompensable rating would normally be assigned, but because the Veteran has had a compensable rating of 10 percent for his left knee disability already, he has been compensated appropriately for any reported painful motion.  38 C.F.R. § 4.59.  

As DC 5260 provides for a 20 percent rating for limitation of flexion of the knee to 45 degrees or less, and the Veteran's right and left knee do not show limitation of flexion to meet even the10 percent criteria, the Veteran does not meet the standard for a higher rating of 20 percent under DC 5260.  

Similarly, the limitation of extension under DC 5261 provides for a 20 percent rating at extension demonstrated to 15 degrees or less.  As the Veteran has shown full extension to zero degrees for both knees, the higher rating of 20 percent under DC 5261 is not warranted.  

Other DCs for the knee include 5256, 5257, 5258, and 5262.  The Veteran did not show impairment of the tibia and fibula, symptoms of dislocated cartilage, recurrent subluxation or instability, or signs of ankylosis, therefore these DCs would be inappropriate for rating of the Veteran's bilateral degenerative joint disease in the knees.  

DC 5003 provides that degenerative arthritis, such as the Veteran's degenerative joint disease of the knees, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

Here, as explained above, the Veteran's bilateral degenerative joint disease of the knees has been evaluated under limitation of motion under DC 5260 with a 10 percent rating assigned for painful motion of each knee under § 4.59.  In considering whether even higher ratings are warranted based on loss of motion under another diagnostic code, the maximum possible rating available for the knee under DC 5003 is 10 percent, since only one major joint is involved.  As the Veteran has already been compensated at 10 percent under the criteria for limitation of motion, and an evaluation higher than 10 percent is not available under DC 5003, an increased rating is not warranted under DC 5003.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his knee disability such as pain or the feeling of instability, and even to report that the symptoms have worsened, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the November 2015 hearing that the symptoms of the degenerative joint disease in his knees were worse than contemplated by his initial disability rating of 10 percent for each knee, there is no medical evidence of record to substantiate a rating higher than 10 percent for either knee.  The Board finds the objective results of the VA examiners to be more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for either the right or left knee degenerative joint disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	b.  Tinea pedis and tinea versicolor 

The Board finds that, prior to May 17, 2016, the medical evidence of record does not support an increased rating in excess of 30 percent for the Veteran's skin condition.  38 C.F.R. § 4.118, DC 7820-7806.  From May 17, 2016, the RO awarded the Veteran the maximum schedular rating of 60 percent rating for his skin condition and the evidence does not show that a rating in excess of that under any alternative DC is warranted.  Id.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of the Veteran's award (July 1, 2009) when his skin condition has been more severe than at others.  Id.

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

The term "systemic" means "pertaining to or affecting the body as a whole," Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied," id. at 1940.  Thus, these definitions indicate the Veteran's topical treatment, by definition, was not systemic.  In that regard, the Board notes that in July 2017, the Federal Circuit, in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), reversed the judgment of the Veterans Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision, in Johnson v. Shulkin, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  In light of this new precedential decision in Johnson v. Shulkin, the Board concludes that the Veteran's tinea pedis and tinea versicolor requires topical therapy only, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Veteran is currently rated at 30 percent prior to May 17, 2016, and 60 percent from that date for his service-connected skin condition, diagnosed as tinea pedis and tinea versicolor.  

At a January 2011 VA examination, the examiner reported that the Veteran's skin condition covered between 5 and 20 percent of his total body, and no area of exposed skin.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran had used an oral medication for fewer than 6 weeks in the prior year, but it was not a corticosteroid.  There was no indication of scars or disfigurement as a result of the Veteran's skin condition.  

At a June 2013 VA examination, the examiner reported that the Veteran's skin condition covered about 7 percent of his total body, and less than 5 percent of exposed skin.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  There was no indication of scars or disfigurement as a result of the Veteran's skin condition.  

At an April 2016 VA examination, the examiner reported that the Veteran's skin condition covered at least 40 percent of his total body, and 5 to 20 percent of exposed skin.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  There was no indication of scars or disfigurement as a result of the Veteran's skin condition.  

The Veteran has appealed the ratings for his skin condition.  As mentioned above, the RO increased the rating for his skin condition to 60 percent as of May 17, 2016 after the VA examiner determined the skin condition covered at least 40 percent of his total body area.  The Board notes that 60 percent is the maximum schedular evaluation under DC 7806.  

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.

There is no evidence to indicate that the Veteran's skin condition has resulted in disfigurement or scarring of the head, face, neck, or other areas of the body, to warrant alternative rating in excess of 60 percent under DCs 7801-7805.  

As the Veteran has received the maximum 60 percent rating available for DC 7806 (without scarring or disfigurement as explained earlier) from May 17, 2016, the Board will now consider whether the Veteran is entitled to a rating in excess of 30 percent prior to that date.   

Prior to May 17, 2016, the evidence of record does not support a rating in excess of 30 percent for the Veteran's skin condition.  In order to warrant a higher 60 percent rating under Diagnostic Code 7806, there must be at least 40 percent of the entire body or 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for on a constant or near-constant basis during the prior twelve month period.  The evidence of record shows that prior to May 17, 2016 the Veteran's skin condition has been manifested by, at worst, between 5 and 20 percent of total body area, and less than 5 percent of exposed areas, and is treated with topical medication which is consistent with a 10 percent rating.  The RO determined in its August 2011 rating decision that, although the Veteran's skin condition showed improvement, there was not evidence of a sustained improvement, and left the rating at 30 percent, which was increased to 60 percent in its July 2016 rating decision with an effective date of May 17, 2016.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his skin conditions such as inflammation and itching, and even to report that the symptoms have worsened, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the November 2015 hearing that the symptoms of the skin condition were worse than contemplated by his initial disability rating of 30 percent, there is no medical evidence of record to substantiate a rating higher than 30 percent prior to May 17, 2016, or higher than 60 percent from that date.  The Board finds the results of the VA examiners and other medical providers to be more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's skin condition prior to May 17, 2016, and in excess of 60 percent from that date, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

III.  TDIU 

The Board finds that because the Veteran was not unemployable prior to March 21, 2013, the Veteran is not entitled to an earlier effective date prior to March 21, 2013 for the grant of TDIU.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

The Veteran filed a claim for TDIU on March 25, 2013.  On the VA Form 21-8940, the Veteran stated that the last date on which he became too disabled to work was March 21, 2013.  The Veteran also submitted a medical leave form from his current employer indicating that the Veteran had been granted long term medical leave as of March 21, 2013.  The Veteran stated that he had been employed full time as an instructor at a school since 1993, shortly after retiring from the Marine Corps.  

As the Veteran was shown to have been working full time for almost 20 years until the date the TDIU was granted, the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to March 21, 2013.  Therefore a TDIU rating is not warranted prior to that date, and the claim for a grant of TDIU at an earlier effective date is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 10 percent for right knee DJD is denied.  

Entitlement to a rating in excess of 10 percent for left knee DJD is denied.  

Entitlement to a rating in excess of 30 percent for tinea versicolor and tinea pedis prior to May 17, 2016, and in excess of 60 percent from that date is denied.  


Entitlement to an earlier effective date for a grant of total disability based on individual unemployability (TDIU) prior to March 21, 2013 is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


